PER curiam :
Virginia Feliciano presentó ante el Tribunal Superior de Puerto Rico, Sala de San Juan, un escrito fechado el 9 de noviembre de 1972 solicitando que se le concediera la custodia sobre la menor Virginia Guzmán Feliciano, quien entonces contaba cuatro años de edad, hija extramarital de dicha Virginia Feliciano y de José William Guzmán. El es-crito quedó radicado bajo el número RF-72-4525. Iba diri-gido contra María Milagros Guzmán como demandada, her-mana de José William Guzmán y persona que tenía la custo-dia sobre la menor. No aparece del expediente ante nos que se hiciera diligencia adicional alguna hasta un año después, el 6 de noviembre de 1973, en que el tribunal de instancia señaló el caso para vista a celebrarse dos días más tarde, es decir, el 8 de noviembre de 1973.
A dicha vista comparecieron ambas partes y el tribunal, con fecha de 9 de noviembre de 1973, dictó resolución orde-nando a la demandada María Milagros Guzmán que entre-gara la niña a la demandante Virginia Feliciano “para que la lleve y la tenga con ella” y, disponiendo que la niña pasaría con su padre los meses de julio y agosto de cada año “siempre y cuando que la fuera a buscar y a entregar al lugar de resi-dencia de la madre.” La madre residía en la ciudad de Nueva York. El padre de la niña no fue parte en el proceso.
La demandada solicitó oportunamente la reconsideración de dicha resolución y el 26 de noviembre de 1973 presentó un escrito titulado “Moción informativa y en apoyo de moción de Reconsideración” en que solicitaba la reapertura del caso para ofrecer prueba testifical que pudo obtener en un viaje que hizo a la ciudad de Nueva York, prueba con que no contaba ni pudo diligenciar para la vista del 8 de noviembre debido al poco tiempo que tuvo para ello. Acompañó dicho escrito de *248declaraciones'juradas de los testigos que se proponía presen-tar. Mientras tanto la demandante solicitó del tribunal de instancia que procesara a la demandada por desacato por no haberle entregado la niña, habiéndose señalado una vista para ello. Respondiendo a una moción en auxilio de juridicción pre-sentada ante nos por la demandada-recurrente emitimos reso-lución el 8 de enero de 1974 suspendiendo los efectos de la resolución del 9 de noviembre de 1973 y paralizando los pro-cedimientos pendientes ante la Sala de instancia. En el ínte-rin, la Sala recurrida emitió resolución negándose a reconside-rar la de 9 de noviembre de 1973 y declarando sin lugar la solicitud de reapertura del caso. Concedimos el 30 de enero de 1974 un término de quince días a la parte demandada-recu-rrente para que presentara su memorando en apoyo de su solicitud, la demandante-recurrida presentó el suyo en oposi-ción y, vistos los argumentos de ambas partes procede que en interés de la menor Virginia Guzmán Feliciano se deje sin éfecto la resolución del 9 de noviembre de 1973. Dicha resolu-ción, basada en el testimonio presentado en una vista cele-brada a dos días plazo de su señalamiento, sin que la deman-dada-recurrente tuviera la oportunidad de investigar las con-diciones de la demandante en la ciudad de Nueva York y de prepararse adecuadamente, no podía ni pudo dar al tribunal de instancia un cuadro de hechos completo para justificar que se complaciera a la madre proveyendo sobre la custodia de la niña, algo que siempre debe ser objeto de la más cuidadosa y ponderada consideración.
La resolución no parece haber considerado todos los Mementos relativos al bienestar físico y emocional de la niña, habiéndose basado principalmente en el hecho de que la demandada se la trajera a Puerto Rico desde Nueva York sin tener para ello la autorización de un tribunal. Por otra parte, hay un ofrecimiento de prueba indicativo de que cuando la niña tenía un año de edad, mientras sus padres vivían con *249ella en la dudad de Nueva York, la madre abandonó al padre para irse a vivir con otro hombre, habiendo renunciado a tener consigo a la niña y habiéndosela entregado a su tía paterna, que es la demandada y, aquí recurrente; que desde entonces y durante los últimos cuatro años la niña ha vivido con su tía en Puerto Rico; que la madre tuvo otro hijo extramarital-mente y abandonó al segundo hombre por un hermano de éste; y, que ella depende para su subsistencia en la ciudad de Nueva York de los ingresos que recibe de las agencias de seguridad social. Debe investigarse además, en forma exhaustiva, el mareo hogareño de cada una de las partes así como los ambien-tes que cada uno ofrece a la niña y, teniendo por miras pdr sobre toda otra consideración garantizar su bienestar, resolver la controversia.

Se expedirá el auto solicitado, y se dictará sentencia de-jando sin efecto la resolución del Tribunal Superior, Sala de San Juan, de 9 de noviembre de 1973, en el caso civil número RF-27-l¡,525 de Virginia Feliciano, demandante v. María Milagros Guzmán, demandada, y se ordenará la celebración de una vista ante el tribunal de instancia en que se ofrezca, a ambas partes amplia oportunidad de ofrecer toda la prueba que tengan a bien, luego de lo cual deberá resolver como mejor convenga al bienestar físico y emocional de la menor Vivían Guzmán Feliciano.